            Case 1:21-cv-02083-JKB Document 1 Filed 08/17/21 Page 1 of 12



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MARYLAND


 PEOPLE FOR THE ETHICAL
 TREATMENT OF ANIMALS, INC.
      501 Front Street
      Norfolk, VA 23510

                               Plaintiff,

        v.                                               Civil Action No. __-___


 SHORE TRANSIT
      31901 Tri-County Way, Suite 133
      Salisbury, MD 21804

 BRAD BELLACICCO, in his official capacity
 as the Director of Shore Transit
         31901 Tri-County Way, Suite 133
         Salisbury, MD 21804

 TRI-COUNTY COUNCIL OF THE LOWER
 EASTERN SHORE OF MARYLAND
       31901 Tri-County Way, Suite 201,
       Salisbury, MD 21804

                               Defendants.


             COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                  (Violation of First and Fourteenth Amendment Rights)

                               PRELIMINARY STATEMENT

       1.      Shore Transit, a division of the Tri-County Council for the Lower Eastern Shore of

Maryland, is responsible for operating the public transit system in Somerset, Wicomico, and

Worcester Counties.

       2.      In May 2020, People for the Ethical Treatment of Animals, Inc. (“PETA”), a

nonprofit animal rights membership corporation, applied to advertise on the interior of buses

operated by Shore Transit.


                                                 1
            Case 1:21-cv-02083-JKB Document 1 Filed 08/17/21 Page 2 of 12



       3.      PETA’s advertisements, which feature the slogan, “No One Needs to Kill to Eat,”

advocate the closure of animal slaughterhouses. Shore Transit denied the applications,

responding that the advertisements were “too offensive for [its] market and political in nature.”

       4.      PETA renewed its application to run the proposed advertisements on July 22,

2021. To date, PETA has received no response to its renewed request.

       5.      A public records request filed by PETA revealed that Shore Transit’s advertising

policy prohibits the display of advertisements that are “political,” “controversial,” “offensive,”

“objectionable,” or “in poor taste.”

       6.      Shore Transit’s advertising policy, and Defendants’ denial of PETA’s proposed

advertisements pursuant to that advertising policy, violate PETA’s rights under the First and

Fourteenth Amendments to the United States Constitution. The policy’s sweeping prohibitions

afford enforcement officials unfettered discretion; they are also incapable of reasoned application,

content and viewpoint discriminatory, substantially overbroad, and unconstitutionally vague.

       7.      PETA still wishes to promote the same or similar advertisements advocating for

animal rights in Shore Transit advertising spaces. PETA also anticipates that it will want to place

other advertisements on Shore Transit advertising spaces; because of PETA’s focus on animal

rights, those advertisements are likely to be deemed by Shore Transit to be “political,”

“offensive,” “controversial,” “objectionable,” or “in poor taste.”

       8.      PETA is suffering irreparable injury during the time its advertisements are not

permitted on Shore Transit advertising spaces.

       9.      Therefore, PETA brings this action for declaratory and injunctive relief under 42

U.S.C. § 1983 to vindicate its rights under the First and Fourteenth Amendments to the United

States Constitution.




                                                   2
            Case 1:21-cv-02083-JKB Document 1 Filed 08/17/21 Page 3 of 12



                                              PARTIES

        10.     Plaintiff PETA is a 501(c)(3) non-profit corporation. It is the largest animal rights

organization in the world, with more than 6.5 million members and supporters. Committed to

fighting animal exploitation and asserting animals’ rights to have humans consider their best

interests and to be free from suffering, PETA advocates against the pain caused to animals in

laboratories, in the food industry, in the clothing trade, and in the entertainment industry, as well

as in other contexts.

        11.     Defendant Tri-County Council of the Lower Eastern Shore of Maryland is a

regional council of governments established by the Maryland legislature for the purposes of

promoting physical, economic, and social development in the region.

        12.     Defendant Shore Transit, a division of the Tri-County Council for the Lower

Eastern Shore of Maryland, is the public transit agency for Somerset, Wicomico, and Worcester

Counties.

        13.     Defendant Brad Bellacicco is the Director of Shore Transit. He is sued in his

official capacity.

                                   JURISDICTION AND VENUE

        14.     The Court has jurisdiction over this civil rights action pursuant to 28 U.S.C.§

1331(a) and § 1343(a)(3) and (4). This Court has jurisdiction pursuant to 28 U.S.C. §§ 2201 and

2202 to declare the rights of the parties and to grant all further relief found necessary and proper.

        15.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391, in that the

events which form the basis for this action took place in this District, Defendants legally reside

in this District, and Defendants’ conduct is causing ongoing harm to PETA in this District.




                                                   3
          Case 1:21-cv-02083-JKB Document 1 Filed 08/17/21 Page 4 of 12



                                   STATEMENT OF FACTS

                 Shore Transit’s Advertising Spaces and Ad Review Process
       16.     Shore Transit operates the public bus system for Somerset, Wicomico, and

Worcester Counties.

       17.     In Fiscal Year 2019, Shore Transit served 312,443 passengers.

       18.     According to Shore Transit’s website, advertising with Shore Transit is “one of the

best investments companies make with their advertising dollars.” Shore Transit, Advertising,

http://www.shoretransit.org/BusinessCenter/Advertising.aspx (last accessed Aug. 12, 2021).

Shore Transit encourages businesses and organizations to print their advertisements on the exterior

and interior of their buses, in bus shelters, and on trash receptacles. These spaces “open the door

on a highly visible medium for reaching large audiences of all ages, backgrounds and incomes.”

Id.

       19.     Advertising with Shore Transit “allow[s] advertisers to speak directly to transit

riders with [ ] external traveling billboards” and provides access to a broad audience, allowing

advertisers “to communicate with families and professionals in their vehicles, people walking or

shopping and tourists finding their way on the Lower Eastern Shore of Maryland.” Id.

       20.     Shore Transit contracts with an advertising agent, Vector Media, to manage its

advertising program. Vector Media sells advertising space on behalf of Shore Transit on static

displays on commuter buses, bus shelters, and trash receptacles.

       21.     On March 24, 2021, PETA filed a Maryland Public Information Act (MPIA)

request with the Tri-County Council. PETA’s MPIA requests sought, inter alia, “[a]ll

documents relating to Shore Transit’s standards for accepting or rejecting advertisements,

including any advertising policy Shore Transit may administer” and “[a]ll documents

concerning Shore Transit’s reasons for approving, not approving, or requesting modifications


                                                  4
             Case 1:21-cv-02083-JKB Document 1 Filed 08/17/21 Page 5 of 12



to advertisements submitted for Shore Transit’s system, including any communications with

entities that submitted advertisements for approval.”

        22.     In its responses to these requests, the Tri-County Council identified and

produced the following documents: Shore Transit’s contract with Vector Media; meeting and

agenda minutes; email correspondence concerning Shore Transit’s rejection of proposed

advertisements promoting cannabis and cannabidiol (CBD) products; and the Maryland

Locally Operated Transit Systems (LOTS) manual.

        23.     The minutes from the July 29, 2015 meeting of the Tri-County Council

Executive Board report that Shore Transit’s advertising agency “asked if political

advertisements are to be accepted.” The minutes reflect that, “[f]ollowing discussion, the

Executive Board decided to bring the matter before the Tri-County Council at the September

meeting.” The minutes for the September 23, 2015 meeting reflect that the Tri-County

Council discussed the matter and voted “to not accept political ads.”

        24.    Shore Transit’s contract with Vector Media states that “Vector Media shall

follow minimum standards in the approval of submitted advertising that will be displayed in

the buses. . . . Political advertisements will not be accepted.”

       25.      Shore Transit’s contract with Vector Media further states that “Shore Transit

. . . reserves the right to reject any advertising that it determines to be controversial, offensive,

objectionable or in poor taste.” It also states that Shore Transit “reserves the right to remove

any offensive advertising at any time.”

       26.      No official documents disclosed pursuant to PETA’s MPIA request contain

written guidance defining the terms “political,” “offensive,” “controversial,” “objectionable,”

or “in poor taste” or instructing how to apply these criteria to proposed advertisements.




                                                     5
            Case 1:21-cv-02083-JKB Document 1 Filed 08/17/21 Page 6 of 12



      27.      Upon information and belief, neither Shore Transit nor the Tri-County Council

has any written guidance defining the terms “political,” “offensive,” “controversial,”

“objectionable,” or “in poor taste” or instructing how to apply these criteria to proposed

advertisements. If such written guidelines or instructions existed as of the date of PETA’s

MPIA requests, they would have been subject to disclosure.

       28.     In addition to the advertisements at issue in this case, documents produced by

the Tri-County Council in response to PETA’s public records request identify only one other

set of advertisements that has been rejected by Shore Transit—commercial advertisements for

medical marijuana. On February 28, 2018, a senior account executive at Vector Media

emailed Shore Transit’s Director, Brad Bellacicco, informing him that Vector Media had

“been approached by several companies in the Medical Cannabis business that would like to

spend money on Transit Advertising in Maryland” and asking whether Shore Transit would

accept these advertisements. On March 13, 2018, Mr. Bellacicco responded: “I have referred

your question to [the Maryland Transit Administration] and the [Tri-County Council] Board.

I doubt we will take their money because we are still firing people for smoking cannabis.

Would be hypocritical to advertise it when we drug test.”

       29.     On March 10, 2020, Vector Media’s regional manager, Mark Sheely, emailed

Mr. Bellacicco to ask whether Shore Transit would accept advertisements from the Hi Tide

Dispensary, which “offer[s] legal CBD products and medical Marijuana.” Mr. Bellacicco

responded: “Sorry but no. We have Federal Transportation funding and comply with FTA

Drug and Alcohol testing program. Would be hypocritical to advertise for marijuana and fire

people for using it.” When Vector Media’s representative asked what the response would be

if Hi Tide Dispensary “were only to advertise their CBD products,” which are legal under




                                                 6
          Case 1:21-cv-02083-JKB Document 1 Filed 08/17/21 Page 7 of 12



both federal and Maryland law, Mr. Bellacicco responded: “No we need to be careful with

the perception of supporting a position opposed to [the Federal Transit Administration] and

risk our funding.”

                        PETA’s Attempt to Advertise on Shore Transit
       30.     Public transit advertising is one of the major ways in which PETA carries out its

advocacy campaigns. PETA seeks to display advertisements on Shore Transit’s system

       31.     On May 12, 2020, PETA submitted two proposed advertisements to Shore Transit

via Vector Media, the advertising agency with which Shore Transit contracts. The proposed

advertisements were as follows:




       32.     Later that same day, Mr. Sheely forwarded that request via email to Mr.

Bellacicco, the Director of the Shore Transit Division of the Tri-County Council, asking if Vector

Media had permission to sell PETA the exterior bus advertisements.

       33.     On May 15, 2020, Mr. Sheely sent a response to PETA’s advertisement requests.


                                                 7
            Case 1:21-cv-02083-JKB Document 1 Filed 08/17/21 Page 8 of 12



He wrote, “Below is the response from Shore Transit about the ads you requested to run on their

buses, ‘After considerable consideration, we will decline the PETA ads. We find them too

offensive for our market and political in nature.’”

          34.   On June 10, 2020, Gabe Walters, the PETA Foundation’s Manager of Litigation

and Legislative Affairs, sent a demand letter on behalf of PETA to Shore Transit. The demand

letter was addressed to Joseph Mitrecic, who was then serving as Chair of Tri-County Council

Executive Board. It stated PETA’s First Amendment concerns, asked for Shore Transit to send

him any existing advertising policies, and requested that Shore Transit reverse its decision

rejecting PETA’s advertisements. Mr. Walters requested that Mr. Mitrecic respond by June 17,

2020.

          35.   As of the date of this filing, PETA has not received any response to its demand

letter.

          36.   On Wednesday, March 31, 2021, one week after PETA filed its MPIA request,

Mr. Bellacicco forwarded the email chain between himself and Mr. Sheely to several other Tri-

County Council members with a message stating that “[u]pon [ ] Mark Sheely’s recommendation

and considering the COVID situation unfolding in the area poultry plants, it was decided not to

accept these ads. In the past we have rejected one for marijuana dispensary on the grounds we

drug test our drivers per Federal law and should not promote the produce [sic] on our buses. . . .

Our contract with Vector does allow us to review and reject ads.”

          37.   On July 22, 2021, PETA wrote to Mr. Sheely to renew its request to run the

proposed advertisements on Shore Transit’s system. PETA asked for a response to its request by

July 30. To date, PETA has not received a response to its request.

          38.   PETA still wishes to place the same advertisements, and similar advertisements,




                                                  8
          Case 1:21-cv-02083-JKB Document 1 Filed 08/17/21 Page 9 of 12



on Shore Transit advertising spaces.



                                       CAUSES OF ACTION

                               COUNT I—42 U.S.C. § 1983
                         VIOLATION OF FIRST AND FOURTEENTH
                                    AMENDMENTS

        39.     Plaintiff incorporates each and every allegation in the preceding paragraphs of

this Complaint as if set forth in full here.

        40.     The First Amendment to the United States Constitution is incorporated against the

States by the Fourteenth Amendment to the United States Constitution.

        41.     Shore Transit’s policy prohibiting advertisements that Shore Transit deems to be

“political,” “offensive,” “controversial,” “objectionable,” or “in poor taste,” violates the First

Amendment both on its face and as applied to PETA.

        42.     By opening up advertising space on its property for the purpose of raising revenue,

Shore Transit has created a designated public forum or, in the alternative, a limited public forum.

        43.     Shore Transit’s prohibitions against advertisements that Shore Transit deems to

be “political,” “offensive,” “controversial,” “objectionable,” or “in poor taste” constitute

impermissible content-based restrictions on speech in a designated public forum, in violation

of the Free Speech Clause of the First Amendment to the United States Constitution.

        44.     Shore Transit’s prohibitions against advertisements that Shore Transit deems to

be “political,” “offensive,” “controversial,” “objectionable,” or “in poor taste” are incapable

of reasoned application, in violation of the Free Speech Clause of the First Amendment to the

United States Constitution.

        45.     Shore Transit’s prohibitions against advertisements that Shore Transit deems to

be “political,” “offensive,” “controversial,” “objectionable,” or “in poor taste” afford

                                                  9
             Case 1:21-cv-02083-JKB Document 1 Filed 08/17/21 Page 10 of 12



unfettered discretion to enforcement officials, in violation of the Free Speech Clause of the

First Amendment to the United States Constitution.

        46.      Shore Transit’s prohibitions against advertisements that Shore Transit deems to

be “political,” “offensive,” “controversial,” “objectionable,” or “in poor taste” discriminate on

the basis of viewpoint, in violation of the Free Speech Clause of the First Amendment to the

United States Constitution.

        47.      Shore Transit’s prohibitions against advertisements that Shore Transit deems to

be “political,” “offensive,” “controversial,” “objectionable,” or “in poor taste” are substantially

overbroad.

                              COUNT II—42 U.S.C. § 1983
                       VIOLATION OF FOURTEENTH AMENDMENT

        48.      Plaintiff incorporates each and every allegation in the preceding paragraphs of

this Complaint as if set forth in full here.

        49.      Shore Transit’s prohibitions against advertisements that Shore Transit deems to

be “political,” “offensive,” “controversial,” “objectionable,” or “in poor taste” are

impermissibly vague, in violation of the Due Process Clause of the Fourteenth Amendment to

the United States Constitution because they do not provide adequate notice about what speech

is prohibited and invite arbitrary or selective enforcement.

                                    PRAYER FOR RELIEF

        WHEREFORE, Plaintiff asks that the Court enter judgment in its favor and against

Defendants, and award relief as follows:

        a.       A declaration that Shore Transit’s prohibitions against advertisements that Shore

Transit deems to be “political,” “offensive,” “controversial,” “objectionable,” or “in poor taste”

violate the First and Fourteenth Amendments to the United States Constitution, both on their face



                                                    10
            Case 1:21-cv-02083-JKB Document 1 Filed 08/17/21 Page 11 of 12



and as applied;

       b.         A preliminary and permanent injunction requiring Defendants to accept the two

proposed advertisements submitted by PETA and to run them on the same terms offered to

other advertisers on Shore Transit’s system;

       c.         A preliminary and permanent injunction prohibiting Defendants from

enforcing Shore Transit’s prohibitions against advertisements that Shore Transit deems to

be “political,” “offensive,” “controversial,” “objectionable,” or “in poor taste”;

       d.         An award of costs and attorneys’ fees; and

       e.         Any other relief that this Court deems just and proper.

 August 16, 2021                                     Respectfully submitted,

 Brian M. Hauss*                                     /s/
 American Civil Liberties                            Robin R. Cockey, Federal Bar No. 02657
   Union Foundation                                  Cockey, Brennan & Maloney, PC
 125 Broad Street, 18th Floor                        313 Lemmon Hill Lane
 New York, NY 10004                                  Salisbury, MD 21801
 T: 212.549.2500                                     T: 410.546.1750
 F: 212.549.2654                                     F: 410.546.1811
 bhauss@aclu.org                                     rrcesq@cbmlawfirm.com

 * pro hac vice application forthcoming              Counsel for Plaintiff




                                                    11
Case 1:21-cv-02083-JKB Document 1 Filed 08/17/21 Page 12 of 12
